DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.

Response to Arguments
1.	Applicant’s arguments filed on 11/18/2021 regarding claims 32-51 in the remarks are fully considered but moot in view of new ground(s) of rejection. However, examiner respectfully disagrees with applicant’s characterization of the previously applied prior art Islam (US PG Pub. No. 2018/0098355).

(i)	Applicant argues that the previously applied prior art Islam (US PG Pub. No. 2018/0098355) does not speak to the LBT-related message comprising compatibility information as a basis for performing transmission between a first and second wireless device (please see page 10 under arguments and remarks).
LBT-related message comprising capability information as a basis for performing transmission between a first and second wireless device”, applicant’s specification defines two devices as “compatible” when the measure of the difference in angle of arrival from respective wireless devices is greater than a predetermined threshold (please see page 11, lines 4-7). In other words, if a transmission/reception to/from a wireless device is spatially separate from the transmission/reception /reception of another wireless device without any interference, then the two devices are deemed to be compatible. The reverse, on the other hand, is true (that is if their transmissions interfere then they are deemed to be incompatible). Now, referring to the previously applied prior art Islam (specifically, paragraph [0083]), requesting wireless device broadcasts a request to send (RTS) requesting resources to use for transmission and thus informing all devices (including other wireless devices and the base station) of the intended transmission. The RTS also contains timer data indicating to other wireless devices that during that time-period they (i.e. other wireless devices) should refrain from transmission. The base station in response to receiving the RTS broadcasts a clear to send (CTS) signal of the granted resources for the requesting wireless device. The CTS also indicates to other wireless devices that they must refrain from communication on the assigned resource (please see paragraphs [0084]-[0085]). Even though said CTS is not related to a metric for computing the difference in angle of arrival from the respective wireless device (as disclosed in applicant’s specification such as page 11, lines 4-7), the CTS is a LBT-related comprising compatibility information in the sense that the other wireless devices in response to receiving the broadcast message (CTS) from 

(ii)	Applicant also argues that Yerramalli in view of Islam would not be able to teach the solution of Applicant, as Islam does not cure the deficiency of Yerramalli.
(ii)	(Response) For the reason(s) as mentioned above in section (i) (response), examiner asserts that Islam addresses the deficiency in Yerramalli (i.e. “LBT message comprising compatibility information”) as a basis of whether to perform transmission or not.

Response to Amendments
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 32, 38, 41, 47, 50 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US PG Pub. No. 2014/0301351) in view of Islam (US PG Pub. No. 2018/0098355).
As per claim 32:
Gao teaches a method performed by a serving network node (see paragraph [0070], discloses an enhanced coexistence manager (eCM) which may reside in a physical eNB) for managing LTE/LTE-A systems operating in unlicensed bands in a microcell), in a radio access network (RAN) (see Figure 2, eNB 70 containing said eCM is part of LTE/LTE-A. Paragraphs [0027] and [0039], discloses said LTE is of the evolved universal terrestrial radio access network (UTRAN)), for handling interference in a wireless network where a Listen-Before-Talk (LBT) scheme is employed to control transmissions between the serving network node and wireless devices (see paragraph [0069], discloses said eCM for adaptively determining whether to operate in either LBTx or non-LBTx mode for carrying out shared communications on the unlicensed band. Selecting a mode of operation in this way helps to avoid collisions, please see paragraph [0073]) the method comprising:
determining whether a first wireless device being served by the serving network node is compatible with a second wireless device at the serving network node so that uplink signals transmitted from the first and second wireless devices are spatially separable at the serving network node (see Figure 2, paragraph [0072], based on the gathered information received from each UE’s 72 (i.e. requesting a preferred mode of operation, either LBTx or non-LBTx) as well as other coexisting radio systems operating in the unlicensed frequency band in the macro cell’s neighborhood, the eNB makes a mode election designating the use of either LBTx or non-LBTx mode), each node 72 within the macro cell 50 sends request signaling to the eCM 70 containing information about their preferred mode of operation (i.e. either LBTx or non-LBTx));
and initiating transmission of an LBT-related message from the serving network node to the first wireless device (see paragraph [0072], after making a mode election, the eCM 70 transmits instructions back to each UE through an eNB on the allowed mode (i.e. either LBTx or non-LBTx)).
the LBT-related message comprising compatibility information indicating that the first and second wireless devices are compatible or incompatible at the serving network node, as a basis for the second wireless device to decide whether to perform a transmission or not.
Islam teaches the LBT-related message comprising compatibility information indicating that the first and second wireless devices are compatible or incompatible at the serving network node, as a basis for the second wireless device to decide whether to perform a transmission or not (see paragraphs [0084]-[0085], the CTS message 310 is compatibility information since it indicates a transmission opportunity for the intended UE 115-a (i.e. first device) while other UEs are instructed whether or not to refrain from transmission until the end of the time duration granted for UE 115-a. Therefore, instructing other UEs to refrain from transmission during the time duration granted for UE 115a indicates the other UEs are incompatible with UE-115a. In other words, the other UEs are not permitted to perform simultaneous uplink transmission with UE-115a. This is consistent with applicant’s definition of “compatibility”, please refer to page 7, lines 8-12 of applicant’s specification).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the clear-to-send/request-to-send procedure (as disclosed in Islam) into Gao as a way of avoiding collisions between UEs since the request to send (RTS) message includes timer data indicating the duration associated with the RTS and a related clear-to-send message (please see paragraph [0083] of Islam). Therefore, implementing the CTS/RTS procedure ensures efficient allocation of communication resources (please see paragraph [0004] of Islam).
As per claim 38:
the method of claim 32, wherein the first and second wireless devices are served in different cells (Gao, see Figure 2, shows respective UEs 72, wifi 62 and Bluetooth devices 62 and 64 located in different parts of the macro cell 50).
As per claim 41:
Gao teaches a serving network node (see paragraph [0070], discloses an enhanced coexistence manager (eCM) which may reside in a physical eNB) for managing LTE/LTE-A systems operating in unlicensed bands in a microcell) in a radio access network (RAN) (see Figure 2, eNB 70 containing said eCM is part of LTE/LTE-A. Paragraphs [0027] and [0039], discloses said LTE is of the evolved universal terrestrial radio access network (UTRAN)) configured to handle interference in a wireless network where a Listen-Before-Talk (LBT) scheme is employed to control transmissions between a serving network node and wireless devices (see paragraph [0069], discloses said eCM for adaptively determining whether to operate in either LBTx or non-LBTx mode for carrying out shared communications on the unlicensed band. Selecting a mode of operation in this way helps to avoid collisions, please see paragraph [0073]), the network node comprising:
processing circuitry (see Figure 7, data processor (DP) 320A);
memory containing instructions executable by the processing circuitry (see Figure 7, paragraph [0105], MEM 320B containing PROG 320C for allowing the eNB/access node to carry out the above described methods and computer program operations) whereby the network node is operative to:
determine whether a first wireless device being served by the serving network node is compatible with a second wireless device at the serving network node so that uplink signals transmitted from the first and second wireless devices are spatially separable at the serving network node (see Figure 2, paragraph [0072], based on the gathered information received from each UE’s 72 (i.e. requesting a preferred mode of operation, either LBTx or non-LBTx) as well as other coexisting radio systems operating in the unlicensed frequency band in the macro cell’s neighborhood, the eNB makes a mode election designating the use of either LBTx or non-LBTx mode), each node 72 within the macro cell 50 sends request signaling to the eCM 70 containing information about their preferred mode of operation (i.e. either LBTx or non-LBTx));
and initiate transmission of an LBT-related message from the serving network node to the first wireless device (see paragraph [0072], after making a mode election, the eCM 70 transmits instructions back to each UE through an eNB on the allowed mode (i.e. either LBTx or non-LBTx)).
Gao does not teach the LBT-related message comprising compatibility information indicating that the first and second wireless devices are compatible or incompatible at the serving network node, as a basis for the second wireless device to decide whether to perform a transmission or not.
Islam teaches the LBT-related message comprising compatibility information indicating that the first and second wireless devices are compatible or incompatible at the serving network node, as a basis for the second wireless device to decide whether to perform a transmission or not (see paragraphs [0084]-[0085], the CTS message 310 is compatibility information since it indicates a transmission opportunity for the intended UE 115-a (i.e. first device) while other UEs are instructed whether or not to refrain from transmission until the end of the time duration granted for UE 115-a. Therefore, instructing other UEs to refrain from transmission during the time duration granted for UE 115a indicates the other UEs are 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the clear-to-send/request-to-send procedure (as disclosed in Islam) into Gao as a way of avoiding collisions between UEs since the request to send (RTS) message includes timer data indicating the duration associated with the RTS and a related clear-to-send message (please see paragraph [0083] of Islam). Therefore, implementing the CTS/RTS procedure ensures efficient allocation of communication resources (please see paragraph [0004] of Islam).
Claim 47 is rejected in the same scope as claim 38.
As per claim 50:
Gao teaches a method, performed by a wireless device, for handling interference in a wireless network where a Listen-Before-Talk (LBT) scheme is employed to control transmissions (see paragraph [0073], teaches a method implemented by both an enhanced coexisting manager eCM and a UE for determining whether to operate either in LBTx or non-LBTx), the method comprising the wireless device:
detecting an LBT-related message transmitted by a serving network node in a radio access network (RAN) (see Figure 2, eNB 70 containing said eCM is part of LTE/LTE-A. Paragraphs [0027] and [0039], discloses said LTE is of the evolved universal terrestrial radio access network (UTRAN)) to another wireless device being served by the serving network node (see paragraph [0072], each UE 72 receives instruction from the eCM 70 indicating the unlicensed band on which to perform said LBT communication).
the LBT-related message comprising compatibility information indicating that the wireless device and the other wireless device are compatible or incompatible at the serving network node;
and either:
deciding to perform a transmission in response to the compatibility information
indicating that the wireless devices are compatible at the serving network node;
or deciding to refrain from transmission in response to the compatibility information indicating that the wireless devices are incompatible at the serving network node.
Islam teaches the LBT-related message comprising compatibility information indicating that the wireless device and the other wireless device are compatible or incompatible at the serving network node (see paragraphs [0084]-[0085], the CTS message 310 is compatibility information since it indicates a transmission opportunity for the intended UE 115-a (i.e. first device) while other UEs are instructed whether or not to refrain from transmission until the end of the time duration granted for UE 115-a);
and either:
deciding to perform a transmission in response to the compatibility information
indicating that the wireless devices are compatible at the serving network node (see paragraphs [0084]-[0085], the intended UE 115-a may be able to perform transmission on the allocated resources in response to receiving the CTS from the base station);
or deciding to refrain from transmission in response to the compatibility information indicating that the wireless devices are incompatible at the serving network node (see paragraphs [0084]-[0085], the other UEs in response to receiving the broadcasted CTS refrain from transmission since the allocated resource is for UE-115a).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the clear-to-send/request-to-send procedure (as disclosed in Islam) into Gao as a way of avoiding collisions between UEs since the request to send (RTS) message includes timer data indicating the duration associated with the RTS and a related clear-to-send message (please see paragraph [0083] of Islam). Therefore, implementing the CTS/RTS procedure ensures efficient allocation of communication resources (please see paragraph [0004] of Islam).
As per claim 51:
Gao teaches a wireless device configured to handle interference in a wireless network where a Listen-Before-Talk (LBT) scheme is employed to control transmission (see paragraph [0073], teaches a method implemented by both an enhanced coexisting manager eCM and a UE for determining whether to operate either in LBTx or non-LBTx), the wireless device comprising:
processing circuitry (see Figure 7, UE 330 comprising data processor 330A);
memory containing instructions executable by the processing circuitry (see Figure 7, MEM 330B comprising PROG 330C) whereby the wireless device is operative to:
detect an LBT-related message transmitted by a serving network node in a radio access network (RAN) (see Figure 2, eNB 70 containing said eCM is part of LTE/LTE-A. Paragraphs [0027] and [0039], discloses said LTE is of the evolved universal terrestrial radio access network (UTRAN)) to another wireless device being served by the serving network node (see paragraph [0072], each UE 72 receives instruction from the eCM 70 indicating the unlicensed band on which to perform said LBT communication).
Gao does not teach the LBT-related message comprising compatibility information indicating that the wireless device and the other wireless device are compatible or incompatible at the serving network node;
and either:
decide to perform a transmission in response to the compatibility information
indicating that the wireless devices are compatible at the serving network node;
or decide to refrain from transmission in response to the compatibility information indicating that the wireless devices are incompatible at the serving network node.
Islam teaches the LBT-related message comprising compatibility information indicating that the wireless device and the other wireless device are compatible or incompatible at the serving network node (see paragraphs [0084]-[0085], the CTS message 310 is compatibility information since it indicates a transmission opportunity for the intended UE 115-a (i.e. first device) while other UEs are instructed whether or not to refrain from transmission until the end of the time duration granted for UE 115-a);
and either:
decide to perform a transmission in response to the compatibility information
indicating that the wireless devices are compatible at the serving network node (see paragraphs [0084]-[0085], the intended UE 115-a may be able to perform transmission on the allocated resources in response to receiving the CTS from the base station);
or decide to refrain from transmission in response to the compatibility information indicating that the wireless devices are incompatible at the serving network node (see 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the clear-to-send/request-to-send procedure (as disclosed in Islam) into Gao as a way of avoiding collisions between UEs since the request to send (RTS) message includes timer data indicating the duration associated with the RTS and a related clear-to-send message (please see paragraph [0083] of Islam). Therefore, implementing the CTS/RTS procedure ensures efficient allocation of communication resources (please see paragraph [0004] of Islam).

4.	Claims 33 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Islam and further in view of Cervello (US PG Pub. No. 2002/0071448).
As per claim 33:
Gao in view of Islam teaches the method of claim 32 with the exception of:
wherein the LBT-related message is a Clear-To-Send (CTS) message or a Request for Request-To-Send (RRTS) message of a Medium Access Control (MAC) protocol.
Cervello teaches wherein the LBT-related message is a Clear-To-Send (CTS) message or a Request for Request-To-Send (RRTS) message of a Medium Access Control (MAC) protocol (see paragraph [0021], discloses using a MAC protocol as a means for exchanging RTS/CTS during contention-free periods (CFPs) to avoid potential collision from STAs. Note: “Request for Request-To-Send (RRTS) message” is recited in alternate language form and thus not addressed by this prior art. The use of CTS message of MAC protocol is addressed by this prior art as explained earlier in paragraph [0021]).
before the effective filing date of the application to incorporate the use of MAC protocol as a means for sending RTS/CTS messages (as disclosed in Cervello) into both Gao and Islam as a way of avoiding collision between stations (please see paragraph [0021] of Cervello). Therefore, implementing the MAC protocol as a means for sending RTS/CTS message helps to improve the performance (in terms of throughput) during the contention-free period (please see paragraphs [0019], [0020] of Cervello).
Claim 42 is rejected in the same scope as claim 32.

5.	Claims 34, 35, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Islam and further in view of Amuru (US PG Pub. No. 2017/0290048).
As per claim 34:
Gao in view of Islam teaches the method of claim 32 with the exception of:
wherein the determining is performed after detecting uplink signals transmitted from the first wireless device and uplink signals transmitted from the second wireless device.
Amuru teaches wherein the determining is performed after detecting uplink signals transmitted from the first wireless device and uplink signals transmitted from the second wireless device (see paragraphs [0028], [0091], the eNB determines a plurality of UEs within a group for performing LBT based on the received signal strength indicator (RSSIs) detected from the respective UEs. Note: The eNB detects RSSIs from the respective UEs within the group and thus transmission is uplink signaling).
before the effective filing date of the application to incorporate the grouping of UEs for performing listen-before-talking (LBT) procedure based on one or more parameters such as received signal strength indicator (RSSI) (as disclosed in Amuru) into Gao and Islam as a way of preventing radio resource wastage by the UEs (please see paragraph [0142] of Amuru). Therefore, implementing such procedure helps to enhance the performance of the system (please see paragraph [0011] of Amuru).
As per claim 35:
Gao in view of Islam and further in view of Amuru teaches the method of claim34. 
The combination of Gao and Islam does not teach wherein the determining is performed by comparing an Angle-of-Arrival for the detected uplink signals transmitted from the first and second wireless devices, respectively.
Amuru teaches wherein the determining is performed by comparing an Angle-of-Arrival for the detected uplink signals transmitted from the first and second wireless devices, respectively (see Figure 9, paragraphs [0161], [0162], after determining the RSSIs of the respective UE, the eNB determines which of the measured RSSIs are greater than a given threshold. The eNB then determines which of the angle of arrival values (AoAs) are associated with the selected RSSIs. For example, figure 9 shows associating AoA1-AoA3 with RSSI after comparing the AoA values).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the grouping of UEs for performing listen-before-talking (LBT) procedure based on one or more parameters such as received signal strength indicator (RSSI) (as disclosed in Amuru) into Gao and Islam as a way of preventing 
	Claim 43 is rejected in the same scope as claim 34.
	Claim 44 is rejected in the same scope as claim 35.
6.	Claims 36 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Islam and further in view of Amuru and Fodor (US PG Pub. No. 2018/0054835).
As per claim 36:
Gao in view of Islam and further in view of Amuru teaches the method of claim 34 with the exception of:
wherein the detected uplink signals include reference signals transmitted by the first and second wireless devices.
Fodor teaches wherein the detected uplink signals include reference signals transmitted by the first and second wireless devices (see paragraphs [0044], [0085], the radio access node receives reference signals from plurality of UEs when determining which of the UEs are compatible).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the receiving and measuring of reference signals from the respective UEs (as disclosed in Fodor) into Gao, Islam and Amuru as a way of determining compatible UEs for transmission (please see paragraphs [0044], [0085] of Fodor). Therefore, this method supports spatial multiplexing of MU-MIMO UEs (please see paragraphs [0028]-[0029] of Fodor).
	Claim 45 is rejected in the same scope as claim 36.

7.	Claims 37 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Islam and further in view of Ouchi (US PG Pub. No. 2020/0305094).
As per claim 37:
Gao in view of Islam teaches the method of claim 32 with the exception of:
wherein the determining is performed when received power of the uplink signals transmitted from the second wireless device is above a predefined power threshold.
Ouchi teaches wherein the determining is performed when received power of the uplink signals transmitted from the second wireless device is above a predefined power threshold (see paragraph [0190], before transmission, the base station detects energy of signals from another terminal (i.e. second wireless device) as greater than a threshold).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the measurement of the energy/power of a received signal associated with a terminal before transmission (as disclosed in Ouchi) into Gao and Islam as a way of determining the appropriate timing for transmission (please see paragraph [0190] of Ouchi). Therefore implementing such a method ensures efficient communication by either the terminal apparatus or the base station (please see paragraphs [0007]-[0009] of Ouchi).
Claim 46 is rejected in the same scope as claim 37.

8.	Claims 39, 40, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Islam and further in view of Fodor (US PG Pub. No. 2018/0054835).
As per claim 39:
Gao in view of Islam teaches the method of claim 32 with the exception of:
wherein a compatibility matrix is created and maintained at the serving network node, the compatibility matrix indicating whether different pairs of wireless devices are compatible or incompatible at the serving network node.
Fodor teaches wherein a compatibility matrix is created and maintained at the serving network node, the compatibility matrix indicating whether different pairs of wireless devices are compatible or incompatible at the serving network node (see paragraphs [0044], [0085], discloses radio access node receives plurality of reference signals from the plurality of UEs. The radio access node then creates a compatibility matrix to indicate whether a two UEs are compatible or not).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the creation of compatibility matrix (as disclosed in Fodor) into both Gao and Islam as a way of associating a set of UEs that are feasible for co-scheduling with each given UE (please see paragraph [0085] of Fodor). Therefore this method of scheduling supports spatial multiplexing of MU-MIMO UEs (please see paragraphs [0028]-[0029] of Fodor).
As per claim 40:
Gao in view of Islam and further in view of Fodor teaches the method of claim39.
The combination of Gao and Islam fail to teach wherein the compatibility matrix is maintained based on reference signals transmitted periodically by the wireless devices.
Fodor teaches wherein the compatibility matrix is maintained based on reference signals transmitted periodically by the wireless devices (see paragraphs [0044], [0085], the compatibility matrix is created based on the received reference signals from the respective UEs. Also, said reference signals are transmitted on a periodic or non-periodic basis, please see before the effective filing date of the application to incorporate the creation of compatibility matrix (as disclosed in Fodor) into both Gao and Islam as a way of associating a set of UEs that are feasible for co-scheduling with each given UE (please see paragraph [0085] of Fodor). Therefore this method of scheduling supports spatial multiplexing of MU-MIMO UEs (please see paragraphs [0028]-[0029] of Fodor).
Claim 48 is rejected in the same scope as claim 39.
Claim 49 is rejected in the same scope as claim 40.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474